Cardona, P.J.
(dissenting). Respectfully, we dissent. In our opinion, there is a distinction between those cases where a claimant has involuntarily retired and other cases where a claimant has involuntarily withdrawn from the labor market, but has not retired. That distinction centers on when the inference that the claimant’s subsequent loss of wages was attributable to his or her disability applies. It is important to note that, where, as here, “a claimant has a permanent partial disability but there has been no finding of involuntary retirement, the claimant has an obligation to demonstrate attachment to the labor market with evidence of a search for employment within medical restrictions” (Matter of Peck v James Sq. Nursing Home, 34 AD3d 1033, 1034 [2006]; see Matter of Stevenson v Sunoco Flexible Packaging, 43 AD3d 1260, 1261 [2007]; see e.g. Matter of Johnson v Onondaga Heating & A.C., 301 AD2d 903, 905 [2003]). In our view, only after the non-retired claimant has met that burden does the inference arise that the subsequent loss of or reduction in wages, if any, was caused by the permanent partial disability. To hold otherwise would mean, for practical purposes, that a claimant with a permanent partial disability who has involuntarily withdrawn from his or her particular employment but has not retired from the work force has no obligation to minimize the loss or reduction in earnings by searching for work within their medical limitations, and results in an unfettered entitlement to compensation. Accordingly, inasmuch as the record herein does not establish that claimant remained attached to the labor market by searching for employment within her medical restrictions, we would affirm the decision of the Workers’ Compensation Board.
Garry, J., concurs. Ordered that the decision is reversed, with costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.